Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, and 9-10 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about cooling a server rack comprising: an air inlet, an air exhaust outlet, an inlet temperature sensor, a heat exchanger, one power consumption sensor, a heat exchange controller configured to control heat exchange between the heat exchanger and the exhaust air based on an inlet air temperature measurement from the inlet temperature sensor and a power consumption measurement, wherein the heat exchange controller is configured to determine a heat exchange control parameter from a linear regression equation based on the inlet air temperature measurement from the inlet temperature sensor, the power consumption measurement from the at least one power consumption sensor, and predetermined constants, and to control at least of a temperature of a refrigerant and a mass flow rate of the refrigerant such that heat is removed from the exhaust air when exhausted through the heat exchanger.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pursuant to MPEP 606.01, the title has been changed to read:
-- SERVER RACK AND METHOD OF COOLING UTILIZING A DETERMINATION OF A HEAT EXCHANGE CONTROL PARAMETER -- 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116